1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

FILED

DAVID L. ANDERSON (CABN 149604)

United States Attorney NOV 202020

WILLIAM FRENTZEN (LABN 24421) SUSAN Y. SOONG

Assistant United States Attorney NORTHERN DISTRICT ee een
SAN JOSE

DANIEL KAHN (NYBN 4196143)
Acting Chief, Fraud Section

JACOB FOSTER (CABN 250785)
JUSTIN WEITZ (NYBN 5027966)
Assistant Chiefs, Fraud Section

Attorneys for the United States of America

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA
SAN JOSE DIVISION

UNITED STATES OF AMERICA, ) on ar
Plaintiff, CR ) , 7

 

a9 6«€BL
439 1

) VIOLATION[S]:
v. )
) 18 U.S.C. § 1349 (conspiracy to commit health care
MADAN MOHAN, ) fraud — 1 count)
) Notice of forfeiture
Defendant. )
) SAN JOSE VENUE

 

INFORMATION

The United States Attorney charges:

COUNT ONE

(Conspiracy to Commit Health Care Fraud)

Atall times material to this Information:

INFORMATION

 

 
ao nN NHN HU SUMWG UN

\O

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The Medicare Program

l. Medicare was a federally-funded health care program that provided benefits to persons
who are at least 65 years old or disabled. Individuals who received benefits under Medicare were
referred to as Medicare “beneficiaries.” Medicare was admimistered by the Centers for Medicare and
Medicaid Services (“CMS”), a federal agency under the United States Department of Health and Human
Services (“HHS”).

2. Medicare was a “Federal health care program” as defined in Title 42, United States Code,
Section 1320a-7b(f) and a “health care benefit program” as defined in Title 18, United States Code,
Section 24(b).

3, Medicare was divided into multiple parts with separate coverages. Medicare Part B was
a medical insurance program that covered non-institutional care that included, among other things,
medical testing by clmical laboratories, where those services were reasonable and necessary to diagnose
or treat medical conditions and that met accepted standards of medical practice.

4. Diagnostic testing laboratories, physicians, clinics, and other healthcare providers, all of
which provided services to Medicare beneficiaries, were able to apply for and obtain a “provider
number.” A health care provider that received a Medicare provider number was able to file claims with
Medicare to obtain reimbursement for services provided to beneficiaries.

5. To participate in Medicare, providers were required to submit an application m which the
providers agreed to abide by the policies and procedures, rules, and regulations governng
reimbursement. To receive Medicare funds, enrolled providers, together with ther authorized agents,
employees, and contractors, were required to abide by all provisions of the Social Security Act, the
regulations promulgated under the Act, and applicable policies, procedures, rules, and regulations issued
by CMS and its authorized agents and contractors. This included a certification that the provider would

comply with the Federal Anti-Kickback Statute, which prohibited the knowing and.willful payment of

INFORMATION

 
io Oo SN NO A OF

10
ll
12
13
14
15
16
17
18
19
20
2
22
23
24
25
26
27
28

 

 

“renumeration” to induce or reward patient referrals or the generation of business involving any item or
service payable by federal health care programs. Health care providers were given and provided with
online access to Medicare manuals and services bulletins describmg proper billing procedures and
billing rules and regulations.

6. If Medicare approved a provider’s application, Medicare assigned the provider a
Medicare Provider Identification Number (“PIN” or “provider number”). A health care provider who
was assigned a Medicare PIN and provided services to beneficiaries was able to submit claims for
reimbursement to the Medicare contractor/carrier that included the PIN assigned to that medical
provider. Payments under the Medicare program were often made directly to a provider of the goods or
services, rather than to a Medicare beneficiary. This payment occurred when the provider submitted the
claim to Medicare for payment, either directly or through a billing company.

7. Medicare regulations required health care providers enrolled with Medicare to maintain
complete and accurate patient medical records reflecting the medical assessment and diagnoses of their
patients, as well as records documenting actual treatment of the patients to whom services were provided
and for whom claims for payment were submitted by the physician. Medicare required complete and
accurate patient medical records so that Medicare would be able to verify that the services were
provided as described on the claim form. These records were required to be sufficient to permit
Medicare, through its contractors, to review the appropriateness of Medicare payments made to the
health care provider.

8. Medicare paid for claims only if the items or services were medically reasonable,
medically necessary for the treatment or diagnosis of the patient’s illness or injury, documented, and
actually provided as represented to Medicare. Medicare would not pay for items or services that were

procured through kickbacks and bribes.

INFORMATION

 
SN DB OW FSF WW NN

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Rules and Regulations Regarding Allergy Testing

9. CMS regulated all laboratory testing (except research) performed on humans in the U:S.
through the Clinical Laboratory Improvement Amendments (“CLIA”). All clinical laboratories were
required to be properly certified by CLIA and state regulatory agencies.

10. Examples of clmical laboratory testmg included the following: |

a. Allergy testing: Allergy referred to conditions in which immune responses to
environmental antigens caused tissue inflammation and organ dysfunction. Allergy testing was performed
to determine immunologic sensitivity or reaction to antigens for the purpose of identifying the cause of
the allergic state.

b. COVID-19 testing: COVID-19 testing assessed whether an individual had the novel
coronavirus disease 2019, commonly referred to as “COVID-19.”

11. Medicare did not cover diagnostic testing, includmg allergy and COVID-19 testing, that
was “not reasonable and necessary for the diagnosis or treatment of illness or injury or to improve the
functioning of a malformed body member.” Title 42, United States Code, Section 1395y(a)(1)(A). |
Except for certain statutory exceptions, Medicare did not cover “examinations performed for a purpose
other than treatment or diagnosis of a specific illness, symptoms, complaint or mpury.” Title 42, Code of
Federal Regulations, Section 411.15(a)(1).

12. If diagnostic testing were necessary for the diagnosis or treatment of illness or injury or
to improve the functioning of a malformed body member, Medicare imposed additional requirements
before covering the testing. Title 42, Code of Federal Regulations, Section 410.32(a) provided, “All
diagnostic x-ray tests, diagnostic laboratory tests, and other diagnostic tests must be ordered by the
physician who is treating the beneficiary, that is, the physician who furnishes a consultation or treats a

beneficiary for a specific medical problem and who uses the results in the management of the

INFORMATION

 
nA fF W WN

oO oOo NN DH

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

beneficiary's specific medical problem” and “[t]ests not ordered by the physician who Is treating the
beneficiary are not reasonable and necessary.”

13. Medicare, through its contractors, set forth rules and regulations regardmg the
circumstances in which allergy testing was reasonable and necessary. One type of allergy testing was
“in vivo,” which correlated the performance and evaluation of selective cutaneous and mucous
membrane tests (commonly referred to as “skin tests”) with the patient’s history, physical exammation,
and other observations. Another type of allergy testing wasa test for allergy hypersensitivity “in vitro”
(commonly referred to as “blood tests”) by measurement of allergen-specific serum IgE. Percutaneous
skin testing was the test of choice in most clinical situations where immediate hypersensitivity reactions
are suspected. Overall, skin testing was quick, safe, and cost-effective.

14. Under certain limited conditions, in vitro testing was covered by Medicare Part B.
Quantitative (measuring the amount of sensitivity) in vitro allergen specific IgE testing was covered
under conditions where skin testing was not possible or is not reliable. Examples of dications for in
vitro testing included patients with severe dermatographism, ichthyosis or generalized eczema. In vitro
testing was significantly more expensive than skin testing.

15. | Medicare’s rules and regulations stated that not all patients should be tested for the same
number of allergens. . The number of allergens that was tested or was required to be judicious and
related to the history, physical findmgs, and clinical judgment specific to each individual.

The Medi-Cal Program

16. Medi-Cal was a health care program, affecting commerce, that provided reimbursement
for medically necessary health care services to indigent individuals in California. Funding for Medi-Cal:
was shared between the federal government and the State of California.

17. Medi-Cal was a “health care benefit program” as defined in Title 18, United States Code,
Section 24(b).

INFORMATION

 
“S DO A F&F WH WL

10
ll
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

18. Individuals who qualified for Medi-Cal benefits were referred to as “beneficiaries.” The
California Department of Health Care Services (“DHCS”) admmistered the Medi-Cal program. DHCS
authorized provider participation, determined beneficiary eligibilty, issued Medi-Cal benefits
identification cards to beneficiaries, and promulgated regulations for the administration of the program.

| 19. Health care providers, including clinics, were able to receive direct rembursement from
Medi-Cal by applying to Medi-Cal and receiving a Medi-Cal provider number. Medi-Cal reimbursed
health care providers for medically necessary treatment and services rendered to Medi-Cal beneficiaries.

20. To obtain payment for services, an enrolled provider, using its unique provider number,
submitted claims to Medi-Cal certifying that the information on the claim form was truthful and accurate
and that the services provided were reasonable and necessary to the health of the Medi-Cal beneficiary.

The Defendant and Related Individuals and Entities

21. | Defendant MADAN MOHAN was the Practice Administrator of a medical clmic (“Clinic
1”) in the State of California. Clinic 1 wasa participatnmg provider with Medi-Cal.

22. Arrayit was a Nevada corporation based in the Northern District of California. Arrayit
described itself as “a world leader in microarray technology empowering researchers and doctors in the
life sciences, wellness and healthcare testing markets.” Arrayit was a participatmg provider m the
Medicare program and submitted claims to Medicare. Arrayit was not a participating provider with
Medi-Cal.

23. Mark Schena was a 57-year-old scientist who described himself as the “Father of
Microarray Technology,” and served as the President of Arrayit.

24. CEO | was the Chief Executive Officer of Arrayit.

25. VP of Marketing 1 was the Vice President of Marketing of Arrayit.

INFORMATION

 
a

Oo Oo YN D WT

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

The Health Care Fraud Conspiracy

26. From at least in or around 2019 to in or around April 2020, in the Northern District of

California and elsewhere, the defendant,
MADAN MOHAN,
did willfully, that is, with the intent to further the objects of the conspiracy, and knowmgly combine,
conspire, confederate, and agree with Mark Schena, CEO 1, VP of Marketing 1, and others known and
unknown to the United States Attorney, to knowingly and willfully execute a scheme and artifice to
defraud health care benefit programs affecting commerce, as defined in Title 18, United States Code,
Section 24(b), that is, Medicare and Medi-Cal, and to obtain by means of materially false and fraudulent
pretenses, representations, and promises, money and property owned by, and under the custody and
control of, said health care benefit programs, in connection with the delivery of and payment for health
care benefits, items, and services, in violation of Title 18, United States Code, Section 1347.
Purpose ofthe Conspiracy

27. It was a purpose of the conspiracy for Defendant MADAN MOHAN and his co-
conspirators to unlawfully enrich themselves by: (a) submitting or causing the submission of false and
fraudulent-claims to Medicare and Medi-Cal for services that were (i) procured by the payment of
kickbacks and bribes; (ii) medically unnecessary; (ili) not eligible for Medicare or Medi-Cal
reimbursement; and (iv) not provided as represented; (b) concealing the submission of false and
fraudulent claims to Medicare and Medi-Cal, and the receipt and transfer of the proceeds from the fraud;
and (c) diverting proceeds of the fraud for their personal use and benefit, and to further the conspiracy.

Manner and Means

28. Defendant MADAN MOHAN and his co-conspirators used the following manner and
means, among others, to accomplish the object and purpose of the conspiracy:

29. Defendant MADAN MOHAN solicited and received kickbacks and bribes from Mark

INFORMATION

 
oO CO “SIO

10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Schena, CEO |, VP of Marketing 1, and others in exchange for arranging for medical practitioners at
Clinic 1 to collect blood samples and order allergy testing for patients to be conducted by Arrayit.

30. Defendant MADAN MOHAN, Mark Schena, CEO 1, VP of Marketing 1, and others
would arrange for medical practitioners at Clinic 1 to order Arrayit to test for 120 allergens per patient
tegardless of the medical necessity, availability of the less expensive skin tests, reasonableness, rules
against ordering the same test for each patient, or use of such testing mn the treatment of each patient, in
order to maximize the amount of claims for reimbursement that Arrayit billed to Medicare and Medi
Cal
| 31. Defendant MADAN MOHAN, Mark Schena, CEO 1, VP of Marketing 1, and others
would and did cause false and fraudulent claims for rembursement of the aforementioned allergy tests
to be submitted to Medi-Cal using the provider number and other identifying information for Clinic 1, as
though the testing was reimbursable under Clinic 1’s provider number with Medi-Cal, when in truth and
in fact, it was not, because Arrayit performed the testing even though Arrayit was not a participating
provider with Medi-Cal.

32. Defendant MADAN MOHAN, Mark Schena, CEO 1, VP of Marketing 1, and others
entered into sham contracts and agreements, and created and maintained false and fraudulent invoices
and other documents, in order to conceal and disguise the illegal kickbacks and bribes, as well as that the
testing was not provided as billed to Medicare or Medi-Cal, mcludnng concealing the ordermg physician,
medical clmic, and/or laboratory that actually conducted the testing.

33. As the effects of the COVID-19 pandemic began to be felt in the United States and many
patients faced difficulty obtaining access to COVID-19 testing, Mark Schena, CEO 1, VP of Marketing
1, and others used the pandemic as an opportunity to expand the pre-existing allergy test scheme and to
capitalize on a national emergency for their own financial gain by offering COVID-19 testing and
bundling the COVID-19 test with, Le. requiring combination with, Arrayit’s more expensive allergy

INFORMATION

 
oo CO SN DBD A fF

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

testing, which did not identify or treat COVID-19.
34. In furtherance of the conspiracy, Defendant MADAN MOHAN, together with others,

submitted or caused the submission of approximately $440,950.19 in false and fraudulent claims to

Medicare and Medi-Cal that were procured through the payment of kickbacks and bribes, medically
unnecessary, ineligible for reimbursement, and not provided as represented.

All in violation of Title 18, United States Code, Section 1349.

INFORMATION

 
oO Oo NY DBD A FF WY LY

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

[FORFEITURE ALLEGATION]
THE UNITED STATES ATTORNEY FURTHER CHARGES THAT:

1. Asa result of the violation of Title 18, United States Code, Section 1349, set forth
in this Information, the defendant,
MADAN MOHAN,
shall forfeit to the United States of America any property, real or personal, that constitutes, or is derived,
directly or indirectly, from the gross proceeds traceable to the commission of the offense, including, but
not limited to, the sum of $71,058.53.
2. If any of the property subject to forfeiture, as a result of any act or
omission of the defendant:
(a) cannot be located upon the exercise of due diligence;
(b) has been transferred or sold to, or deposited with, a third party;
(c) has been placed beyond the jurisdiction of the Court;
(d) has been substantially dimmished in value; or
(e) has been commingled with other property which cannot be divided
without difficulty;

it is the intent of the United States, pursuant to Title 18, United States Code, Section 982(b),

INFORMATION 10

 
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other property of

the defendant up to the value of the property subject to forfeiture.

All pursuant to Title 18, United States Code, Section 982(a)(7).

DATED: November 20, 2020

INFORMATION

Il

DAVID L. ANDERSON
United States Attorney
Northern District of California

DANIEL KAHN
Acting Chief, Fraud Section
U.S. Department of Justice

/s/
JACOB FOSTER
JUSTIN WEITZ
Assistant Chiefs
Criminal Division, Fraud Section
U.S. Department of Justice

/s/
WILLIAM FRENTZEN
Chief, Corporate Fraud Strike Force
U.S. Attorney’s Office for the
Northem District .of California

 
AO 257 (Rev. 6/78)

DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION - IN U.S. DISTRICT COURT

 

 

 

sy: L] COMPLAINT INFORMATION L] INDICTMENT Name of District Cour, andlor Jude Riafiifate E'D
LJ] suPERSEDING NORTHERN DISTRICT OF CALIFORNIA

—— OFFENSE CHARGED

 

SAN JOSE DIVING 2 9 vgn
SVU

 

COUNT ONE: Conspiracy to Commit Health Care Fraud, [_] Petty
18 U.S.C. § 1349 Oo Mi Su
Inor DEFENDANT - U.S
U.S, DIS
Misde- sy “Sal ICT OF Cao
CD meanor  MADAN MOHAN vOSE 4

 

Felony

ISTRICT CQU U

PENALTY: COUNT ONE: not more than 10 years and $250,000 fine o A D
times the gain or loss, not more than 3 years supervised relea id Q ia ;

$100 special assessment.

 

 

 

DEFENDANT
PROCEEDING §=—W__ IS NOTIN CUSTODY
. a, Has not been arrested, pending outcome this proceeding.
Name of Complaintant Agency, or Person (& Title, if any) 1) If not detained give date any prior

USPIS, HHS-OIG, and FBI summons was served on above charges

person is awaiting trial in another Federal or State Court, 2) [_] |s a Fugitive
LJ give name of court

 

3) [[] |s on Bail or Release from (show District)

 

 

this person/proceeding is transferred from another district

O per (circle one) FRCrp 20, 21, or 40. Show District
IS IN CUSTODY

4) [_] On this charge

 

this is a reprosecution of
charges previously dismissed 5) [| On another conviction

 

 

 

 

 

 

 

 

 

 

O which were dismissed on motion SHOW } C] Federal LC] State
of: DOCKET NO.
‘ 6) [_] Awaiting trial on other charges
U.S. ATTORNEY DEFENSE ; ae
O O If answer to (6) is "Yes", show name of institution
this prosecution relates to a If "Yes"
[_] pending case involving this same Has detainer L] Yes } giverdate
defendant MAGISTRATE been filed? Oo Ne filed
GARE: Month/Day/¥:
prior proceedings or appearance(s) DATE OF > an BYE nS
before U.S. Magistrate regarding this ARREST
defendant were recorded under aa Or... if Arresting Agency & Warrant were not
Name and Office of Person DATE TRANSFERRED Month/Day/Year
Furnishing Information on this form David L. Anderson TO U.S. CUSTODY
[x] U.S. Attorney [] Other U.S. Agency
Name of Assistant U.S. [] This report amends AO 257 previously submitted

Attorney (if assigned) W. Frentzen, J. Foster, J. Weitz
ADDITIONAL INFORMATION OR COMMENTS

 

 

 

PROCESS:
[_] SUMMONS NO PROCESS* [_] WARRANT Bail Amount:

If Summons, complete following:
[] Arraignment [] Initial Appearance

Defendant Address:

* Where defendant previously apprehended on complaint, no new summons or
warrant needed, since Magistrate has scheduled arraignment

Date/Time: Before Judge:

 

Comments:

 
FILED
NOV 20 zuz0

UNITED STATES DISTRICT COURT CLEAR TAN, SOONG

DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA "O*?HEN DISTRICT OF CAL KORN

CRIMINAL COVER SHEET

 

Instructions: Effective November 1, 2016, this Criminal Cover Sheet must be completed and submitted,
along with the Defendant Information Form, for each new criminal case.

CASE NAME:

USAV. MADAN MOHAN
Is This Case Under Seal? CR
Total Number of Defendants:

Does this case involve ONLY charges
under 8 U.S.C. § 1325 and/or 1326?

Venue (Per Crim. L.R. 18-1):
Is this a potential high-cost case?

Is any defendant charged with
a death-penalty-eligible crime?

Is this a RICO Act gang case?

Assigned AUSA
(Lead Attorney):

Comments:

Form CAND-CRIM-COVER (Rev. 11/16)

w

ze

1
Yes

SF

Yes
Yes

Yes

CASE NUMBER:

09439 pir VKD

2-7 8 or more

No ¥

OAK SI ¥

No ff
No ¥
No Y

William Frentzen, Jacob Foster, Justin Weitz Date Submitted: l 1/20/2020

RESET FORM SAVE PDF
